      Case 2:19-cv-02604-KHV-JPO Document 7 Filed 12/12/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF KANSAS

                                             Case No. 2:19-cv-2604-KHV-JPO
Charlene Martin,
                                             NOTICE OF VOLUNTARY
                   Plaintiff,                DISMISSAL WITH PREJUDICE

v.

Citibank, N.A.,

                   Defendant.


       NOTICE is hereby given that Plaintiff Charlene Martin, by and through her

attorneys, hereby voluntarily dismisses the action referenced above, with prejudice,

against Citibank, N.A.

       RESPECTFULLY SUBMITTED this 12th day December, 2019.

                                                  By: /s/ J D Haas
                                                  J D Haas, Esq,
                                                  J D HAAS & ASSOCIATES, PLLC
                                                  1120 E. 80th St, Suite 200
                                                  Bloomington, MN 55420
                                                  T: (952) 345-1025
                                                  F: (952) 854-1665
                                                  E: jdhaas@jdhaas.com
                                                  Attorney for Plaintiff
                                                  Charlene Martin




                                                                     Martin, Charlene v. Citibank N.A.
                                          -1/2-
       Case 2:19-cv-02604-KHV-JPO Document 7 Filed 12/12/19 Page 2 of 2




                             CERTIFICATE OF SERVICE
        I hereby certify that on December 12, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system. Notice of such filing will be
sent to all attorneys of record in this matter. Hard copies of the foregoing have been
provided via personal delivery or by postal mail to counsel for Citibank, N.A.


                                                        /s/ Florence Lirato




                                                                    Martin, Charlene v. Citibank N.A.
                                           -2/2-
